DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 18'", 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 21st, 2022 with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Puniello (US 2002/0096801) in view of Wilson (US 2002/0079615).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Puniello (US 2002/0096801) in view of Wilson (US 2002/0079615).
Regarding claim 1, Puniello teaches  a method for molding a golf ball (Abstract), comprising the steps of: providing a mold (ref. #100) having a lower mold cavity (ref. #115) and upper mold cavity (ref. #110), each mold cavity having an arcuate inner surface defining an inverted dimple pattern (Fig. 6); so that when the upper and lower mold cavities are mated together, they define a mold having an interior spherical cavity for holding a golf ball subassembly (Para. 56; Fig. 6); loading the golf ball subassembly into the interior spherical cavity of the mold, wherein the mold further includes two or more retractable pins for holding the golf ball within the spherical cavity (Para. 61; Fig. 11), each retractable pin having vent sections in fluid connection with each other, for removing gasses from the interior spherical cavity (Para. 83); 
Yet, in a similar field of endeavor, Wilson discloses a method and apparatus for venting trapped air and gasses in a mold (Abstract). The mold and method comprise the use of retractable pins formed with multiple pin sections comprising a primary vent formed on the inside of the vent pin (correlates to instant secondary vent – Para. 45), an additional second primary vent formed on the outer surface of the vent pin (correlates to instant primary vent – Para. 45) and a secondary vent formed along the outer surface of the vent pin (correlates to instant tertiary vent – Para. 14)
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Puniello by forming retractable pins comprising primary, secondary, and tertiary vent sections, as disclosed by Wilson. One would be motivated to make this modification to optimize the ventilation capacity (Wilson – Para. 45).
Regarding claim 2, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses that the retractable pin has a free-end planar surface (Para. 59) and the pin is movable between an extended position, wherein the free end surface contacts the ball subassembly and a retracted position wherein the planar surface forms a portion of the inner wall of the inner surface of the mold cavity (Para. 61; Fig. 11-12).
Regarding claim 3, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a vent channel (ref. #818) defined along a side of the upper region (Fig. 25A).
Regarding claim 4, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a vent (ref. #816) that is a non-channel and defined along the upper region, with the 
Regarding claim 5, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses a secondary vent (ref. #818) that is elliptically shaped and positioned below a primary vent (ref. #816), with vents extending around the perimeter of the retractable pin (Fig. 25).
Regarding claim 6, Puniello in view of Wilson teaches the invention disclosed in claim 5, as described above. Furthermore, Puniello discloses the gasses enter a vent and flow through an elliptical-shaped channel and around the perimeter of the retractable pin (Para. 83).
Regarding claim 7, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses a vent (ref. #818) with a channel that is positioned below another vent (ref. #816) and is defined along a side of the retractable pin (Fig. 25). 
Regarding claim 8, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the mold further includes one stationary center venting pin (Para. 5).
Regarding claims 9 and 10, Puniello in view of Wilson teaches the invention disclosed in claim 8, as described above. The limitations of inner and outer venting pins is being interpreted as a duplication of parts limitation. This limitation would have been obvious to one of ordinary skill in the art, as a duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).
Regarding claim 11, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the polymeric material is a thermoplastic polyurethane (Para. 53).
Regarding claim 12, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the polymeric material is a blend of ionomer resins (Para. 53). 
Regarding claim 13, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the core is formed from a polybutadiene rubber composition (Para. 52).
Regarding claim 14, Puniello in view of Wilson teaches the invention disclosed in claim 1, as described above. Furthermore, Puniello discloses the core is formed from a polybutadiene rubber composition (Para. 52) and an intermediate layer is formed from thermoset and thermoplastic materials (Para. 54).
Regarding claim 15, Puniello teaches a mold (ref. #100) comprising a lower hemispherical-shaped mold cavity (ref. #115) and an upper hemispherical-shaped mold cavity (ref. #110), each mold cavity having an arcuate inner surface defining an inverted dimple pattern (Fig. 6); so that when the upper and lower mold cavities are mated together, they define a mold having an interior spherical cavity for holding a golf ball subassembly (Para. 56; Fig. 6), the mold cavity further comprising two or more retractable pins for holding the golf ball within the spherical cavity (Para. 61; Fig. 11), each retractable pin having vent sections in fluid connection with each other, for removing gasses from the interior spherical cavity (Para. 83However, Puniello does not disclose the retractable pins comprising primary, secondary and tertiary vent sections. 
Yet, in a similar field of endeavor, Wilson discloses a method and apparatus for venting trapped air and gasses in a mold (Abstract). The mold and method comprise the use of retractable pins formed with multiple pin sections comprising a primary vent formed on the inside of the vent pin (correlates to instant secondary vent – Para. 45), an additional second primary vent formed on the outer surface of the vent pin (correlates to instant primary vent – Para. 45) and a secondary vent formed along the outer surface of the vent pin (correlates to instant tertiary vent – Para. 14)

Regarding claim 16, Puniello in view of Wilson teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses that the retractable pin has a free-end planar surface (Para. 59) and the pin is movable between an extended position, wherein the free end surface contacts the ball subassembly and a retracted position wherein the planar surface forms a portion of the inner wall of the inner surface of the mold cavity (Para. 61; Fig. 11-12).
Regarding claim 17, Puniello in view of Wilson teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a vent channel (ref. #818) defined along a side of the upper region (Fig. 25A).
Regarding claim 18, Puniello in view of Wilson teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses the retractable pin has an upper region (Fig. 25) and a vent (ref. #816) that is a non-channel and defined along the upper region, with the upper region (ref. #812) having a diameter that is less than the diameter of a bore in the mold cavity for inserting the pin (Para. 82 – 83; Fig. 23).
Regarding claim 19, Puniello in view of Wilson teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses a secondary vent (ref. #818) that is elliptically shaped and positioned below a primary vent (ref. #816), with vents extending around the perimeter of the retractable pin (Fig. 25).
Regarding claim 20, Puniello in view of Wilson teaches the invention disclosed in claim 19, as described above. Furthermore, Puniello discloses the gasses enter a vent and flow through an elliptical-shaped channel and around the perimeter of the retractable pin (Para. 83).
Regarding claim 21, Puniello in view of Wilson teaches the invention disclosed in claim 15, as described above. Furthermore, Puniello discloses a vent (ref. #818) with a channel that 
Regarding claim 22, Puniello in view of Wilson teaches the invention disclosed in claim 5, as described above. Furthermore, Wilson discloses an elliptically-shaped channel extending around a full perimeter of the pin (Fig. 2).
Regarding claim 23, Puniello in view of Wilson teaches the invention disclosed in claim 19, as described above. Furthermore, Wilson discloses an elliptically-shaped channel extending around a full perimeter of the pin (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                            


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743